Citation Nr: 1232002	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-35 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for tinnitus. 

2. Entitlement to an earlier effective date, prior to October 9, 2009, for the grant of service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel




INTRODUCTION

The Veteran served on active duty from January 1948 to January 1952. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In August 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reasons for remand: to obtain outstanding VA treatment records

In support of his earlier effective date claim, the Veteran contends that he received treatment for his tinnitus at the Roanoke VA Hospital in 1999, indicating that he had filed a claim for service connection at that time.  In a May 2011 statement, the Veteran very specifically reported treatment for hearing loss at the Roanoke VA Hospital on February 19, 1999.  A claim for service connection for bilateral hearing loss was filed by the Veteran in February 1999 and adjudicated by the RO in March 2000, but there is no record of a claim for service connection for tinnitus having been filed in 1999.  Nevertheless, the Veteran argues that he filed the claim through the Roanoke VA Medical Center (VAMC), and if the Veteran did express intent to file a claim for service connection in a VA treatment record, it may constitute an informal claim for benefits.  Cf. Dunson v. Brown, 4 Vet. App. 327, 330 (1993) (noting that the record did not support Veteran's assertion that his attempt to obtain medical treatment for a stomach disorder in 1969 should be considered as an informal claim for benefits, noting that there was no evidence that specifically identified "the benefit sought" as required by regulation).   Therefore, the Board determines that there is a potential benefit to the Veteran in further efforts to locate the VA treatment records he has identified.

Initially, the Board notes that there does not appear to be a VA Hospital in Roanoke, Virginia.  In August 2011, the Board remanded the case so that the Salem VAMC, which serves the Roanoke area, could be asked to provide any records they had for the Veteran.

The RO made several attempts to obtain records from the Salem VAMC dated from January 1998 through August 2000.  The only record received in response was a copy of the August 2000 VA audiological examination report, which was already in the claims file.  However, this copy of the examination report indicates that the Veteran's then-current address, as listed with the VAMC, was Mount Washington, Kentucky, which is near both Louisville and Lexington.  While the Veteran has been adamant that he received treatment in Roanoke in 1999, and all of his submissions to the Roanoke VARO in and around 1999 and 2000 list a Virginia address, the Board assumes there is a reason that the Veteran's address within the VAMC system around that time was in Kentucky, and further, finds it possible that, rather than in Roanoke, the Veteran received the treatment he cites at a VA Medical Center in Kentucky.  Therefore, the Board once again remands this case so that treatment records for the Veteran may be requested from the Lexington VAMC and the Robley Rex VAMC in Louisville.  Because VAMC records from the Louisville facility were obtained from November 2005 onward, the Board will limit the search for those records accordingly.

Accordingly, the case is REMANDED for the following action:

1. Request all treatment records for the Veteran dated from January 1998 to October 2009 from the Lexington VAMC and dated January 1998 to October 2009 from Robley Rex VAMC in Louisville.  All requests and responses, positive and negative, should be associated with the claims file. 

2. After completing the above action, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claims should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


